Hon. Ei. L. Hinson,                   Jr.       Opinion No. 'O-6655
.County Auditor                                  Pe:    (1) Maximum salary of the depu-
 Polk county                                     ties of the sheriff  of Polk County.
 Livingston,  Texas                                     (21 Authority of the county to
                                                 pay for equipping, a county garage for
                                                 the repairs of its .equlpment out of
Dear Sir:                                        the permanent improvement fund.

             Your letter of June 8, 1945, requesting                       en opinion   from
this   department is, in part, as follows:
              “What is the maximum salary of the deputies of the
       sheriff   of Polk County with tha population of the county
       20,250 and the valuation $13,000,000 and the county is
       operating under the Officers    Salary Law?
            “Can the county pay for equipment, tools,  and other
       items for equipping a county garage for the repairs of
       its equipment, road maintainers,  out of the Permanent
       Improvement Fund?
             ,t                   II
                  .   0   .   0




           Since Polk County has a population of less than 25,000
inhabitants the salary of the deputies of the sheriff   of Polk
County is governed by Section 1 of Article   3902* Section 1 of
Article 3902 is as follows:
             “1. In counties having a population of twenty-five
       thousand (25,000) or less inhabitants,   first   assistant
       or chief deputy not to exceed Eighteen Hundred ($1800.00)
       Dollars per annum; other assistants,   deputies or clerks
       not to exceed Fifteen Hundred@1500.00)     Dollars per annum
       each. *I
             Senate Bill                     123, Acts of the 49th Legislature,   Regular
Session,    1945, amends aPticle                      3902 as follows:


             “Sec. 2. That Article 3902, Revised Civil Statutes
       of’ Texas, 1925, as amended, be and the same is hereby
       amended by adding thereto the following:
                                                                 -    .   .




Hon. E. L. Hinson,   Jr.,   page 2   (o-6655)


             9. The Commissioners Court is hereby author-
          I’ 8

     ized, when in their judgment the financial     condition
     of the county and the needs of the deputies,     assist-
     ants and clerks of any district,    county or precinct
     officer  justify  the increase,  to enter an order in-
     creasing the compensation of such deputy, assistant
     or clerk in an additional    amount not to exceed twenty-
     five (2%) per cent of the sum allowed under the law
     for the fiscal   year of 1944, provided the total com-
     pensation authorized under the law for the fiscal
     year of 1944 did not exceed Thirty-six    Hundred
     ($3600.00) Dollars,’

          “a . . *‘I
             In answer to your first  question it is the opinion of
this department that the maximum salary allowed the chief deputy
sheriff   of Polk County is $1,800.00 per annum plus the 25% in-
crease allowed by Section 2 of Senate Bill 123, Acts of the 49th
Legislature,    Regular Session,  1945. The maximum salary allowed
other deputies of the sheriff     of Polk County is $1,500.00 per
annum plus the 25.g increase allowed by Section 2 of Senate Bill
123, supra.     In connection with the foregoing we wish to point
out our Opinion No. O-6576 wherein it states as follows:
           ,,Ia   e Any increase of salary for the year
     1945 musi ie in the proportion   as the balance of the
     year relates  to the total annual increase that may be
     made under said Act,    In other words, if . . . the in-
     crease in compensation is allowed as of June 1st then
     the increase for 1945 would be 7/12ths . . . Thi com-
     pensation for the months passed cannot be increased.
           “In connection with the foregoing we direct your
     attention   to Art. 689a-11, V.A.C.S., which is in part
     as follows:
           “‘When the budget has been finally   approved by
     the Commissioners i Court, the budget, as approved by
     the Court shall be filed with the Clerk of the County
     Court, and taxes levied only in accordance therewith,
     and no expenditure of the funds of the county shall
     thereafter  be made except in strict   compliance with
     the budget as adopted by the Court.     Except that emer-
     gency expenditures,  in case of grave public necessity,
     to meet unusual and unforeseen conditions     which could
     not, by reasonably diligent  thought and attention,
     have been included in the original   budget, may from
     time to time be authorized by the Court as amendments
Hon. E. L. Hinson,     Jr.,   page 3    to-66551


       to the original budget.    In all cases where such
       amendments to the original   budget is made, a copy
       of the order of the Court amending the budget
       shall be filed with theclerk of the County Court,
       and attached to the budget originally   adopted.1NU
            We trust   this   answers   your first   question.
               Section 9, Article    8 of the State   Constitution    pre-
scribes    the maximum rate of taxes for general purposes,           for
roads and bridges,        for juries  and for permanent improvements
re spectlvely.       These monies arising    from taxes levied and co i-
lected for each of the enumerated purposes,           are constitutional
funds; and the Commissioners’ Court has no power to transfer
money from one fund to another and to expend for one purpose
tax money raised oPstensibly         for another purpose.       (See the
following authorities:  Carroll v. Williams, 202 S.W. 504;
Commissioners’ Court of Henderson County v. Burke, 262 S.W. 94;
Rult v. Hill County 116 S.W. 359. Underwood v. Howard, 1 S.W.
(2d)   730; 11 Texas   jurisprudence     b9.1

          Equipment and tools used for the purpose of repairing
county road equipment cannot be classified as a permanent im-
provement within the meaning of Section 9, Article 8, of the
State Constitution.
           Since the equipment and tools referred to in your
second question are to be used for the purpose of repairing
county road equipment, the county may pay for same out of the
county road and bridge fund.
          In view of the foregoing          authorities   we answer your
second question in the negative.
                                        Yours very truly
                                        BTTORNEY
                                               GENERALOF TEXAS
                                        By /s/ Robert L. Lattimore,     Jr.
                                        Robert L. Lattimore, Jr.
APPROVED  JUN 19, 1945                               Assistant
/s/ Carlos C. Ashley
FIRST ASSISTANT                         By /s/ John Reeves
ATTORNEY  GENERAL                       John Reeves
APPROVED:OPINIONCOMMITTEE
BY:     BWB, CHAIRMAN

JR:mp:wb